Order entered November 7, 2016




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-16-00546-CR

                            COREY DEMON FRANKLIN, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-75618-T

                                   ORDER NUNC PRO TUNC
        On October 24, 2016, appellant filed a second motion to extend time to file his brief. The

following day, he filed a motion to withdraw that motion and a motion to abate the appeal. In his

October 25 motion, appellant notes that the reporter’s record and clerk’s record are incomplete.

Specifically, he notes the reporter’s record is missing State’s exhibit 1. He does not detail what is

missing from the clerk’s record.

        Our review of the reporter’s record indicates that in addition to the State’s exhibit 1, labeled

“PHOTO,” the record is missing State’s exhibit 2, labeled “911 CALL DISK” and defendant’s

exhibit 1, labeled “INTERVIEW DISK.” In his motion, appellant represents that he will contact the

court reporter and the district clerk to get the missing items filed with the Court.
       We GRANT appellant’s October 25, 2016 motion to the extent we extend the time for filing

his brief to December 22, 2016.


                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE